Citation Nr: 0824725	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  04-41 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the injuries sustained by the veteran on July 10, 
1964, were incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to September 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  A videoconference Board hearing was held 
in May 2008 before the undersigned Acting Veterans Law Judge.

In April 2007, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

The appeal is REMANDED again to the RO/AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran contends that injuries he sustained on July 10, 
1964, were incurred in the line of duty.  In support of this 
claim, the veteran submitted copies of the deck logs of 
U.S.S. DELTA (AR-9) for July 1964.  The Board notes that the 
copies of deck logs submitted by the veteran are the only 
copies in the claim file.  It appears, however, that the 
copies submitted by the veteran are incomplete as only deck 
log entries from July 1, 1964, through July 16, 1964, were 
submitted rather than the entire month of July 1964.  More 
troubling is the copy of the deck log entry dated on July 10, 
1964, the date of the veteran's fall.  It appears that the 
entries in the deck log for July 10, 1964, referencing the 
time of the fall, and the time of the arrival of the ship's 
doctor on the scene, may have been altered.  Therefore, the 
Board questions the reliability of the copies of deck logs 
from U.S.S. DELTA submitted by the veteran and finds that it 
is necessary to request copies of the deck logs directly from 
the Joint Services Records Research Center (JSRRC) (formerly 
the Center for Research of Unit Records (CRUR)).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that JSRRC 
provide copies of the deck logs for U.S.S. 
DELTA (AR 9) for the period of July 1, 
1964 to July 31, 1964.  A copy of any 
response from JSRRC should be associated 
with the claims file.

2.  After completion of the foregoing, 
readjudicate the issue of whether the 
injuries sustained by the veteran on July 
10, 1964, were incurred in the line of 
duty.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

